DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/857,667 filed on 12/29/17 and does not claim foreign or domestic priority.

Response to Amendment
This office action is in response to amendments filed on 8/4/2021, wherein claims 1-3 and 5-13, and 15-22, are pending and ready for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-13, 15 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035246 A1, Curtis in view of US 2018/0239991 A1, Weller et al, hereinafter, referenced as Weller.
As to independent claim 1, Curtis teaches “A circuit, comprising: a first communication interface configured to receive first sensor data from a stationary sensor, wherein the first sensor data comprises a result of a first sensing of an environmental condition of the stationary sensor performed by the stationary sensor;” (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as for example temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”  Whereas other sensing devices are remote, such as the data taken from drone 190 in communication with 110/185/180 as in [0152-0154]. Moreover, fig 3 the interfacing of multiple subsystem/ sensing device (local and remote) is disclosed in [0035-0044], the data to be collected via the server 120 and/or the controller of AR110/ 180/ 185 wherein multiple interface to input different data from a variety of modules/subsystems. The variety of modules/ subsystems includes but not limited to such as drone 190, robot 195, or 185 smart watch, or augmented reality device 110 itself, or 180 mobile device or the spatially located sensors any other modules/ devices applied in fig 1 and 3. 
drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection, read on “second communication interface” and “local environment of the stationary sensor performed by the unmanned aerial vehicle”.)
Curtis teaches “one or more processors configured to compare the first sensor data to the second sensor data and to classify the at least one stationary sensor as malfunctioning based on a result of the comparison.” ([0162] “central processor unit”, [0040] “controller”, “processor”, read on “one or more processors”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings of the local spatially located sensors reads high at a certain location/ aisle/ row (hot spot), then the second sensed data on that location taken from the drone 190, such as picture (flame/ smoke) or temperature detection, and/ or smoke detection to be taken for further analysis/ comparison in order to confirm or deny the detected status of the first data set. It would have been obvious to one of ordinary skill in the art before the time of The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0114] wherein the results to be compared with a threshold, in order to determine any error (i.e. if the sensor is not functioning well), for example [0156] if the images of the infrared shows high temperature exceeding the burning temperature whereas the burning detector (smell or detect a certain scents are not activated) then there is an error in smell detecting sensors.)
However, if the explanation of the possible scenario of sensor comparison above to be challenged, then for the sake of compact prosecution, the following rejection is applied.
Weller teaches “compare the first sensor data to the second sensor data and to classify the at least one stationary sensor as malfunctioning based on a result of the comparison.” ([0034] and claim 1, wherein the quality factor is applied and wherein the readings of sensors to be compared in order to determine each sensor reliability and performance. Also see [0048])

Note the temperature has been given as an example, yet the teaching is not limited to such parameter as any of the disclosed parameters could be applied interchangeably or in combination. [0112] “if any synchronization to a remote database is to be made, the last record from each table in the local database (e.g., each table may refer to a specific room within the facility) may update the values of all the fields within the facility's field objects. Also, as far as data analysis is concerned, an entire set of records across multiple timestamp ranges may be imported into the application from the remote database for the sake of viewing, analyzing, and reporting trends throughout time across equipment/facility components and fields.” i.e. the analysis includes multiple data sets of local and remote data sets. This note is applicable to all the rejected claims.

As to claim 2, Curtis as modified teaches “a processor of the one or more processors is configured to instruct the at least one stationary sensor to provide the first sensor data.” ([0154-0156] wherein the local spatial sensors to monitor and detect the condition/ temperature of the defined area based on an algorithm of UGS (Unmanned Ground System)

As to claim 3, Curtis as modified teaches “a processor of the one or more processors is configured to instruct the unmanned aerial vehicle to provide the second sensor data.” ([0152-0153] wherein the controller of AR 110 instructs and controls the UAV drone 190, and wherein the second sensing could be picture/ imaging, temperature, FLIR, IR scan, and/ or smoke detection.)

As to claim 5, Curtis as modified teaches “a processor of the one or more processors is configured to: receive navigation information for the unmanned aerial vehicle, the navigation information representing a position of the at least one stationary sensor or a flight path thereto; and instruct the unmanned aerial vehicle to fly in accordance with the navigation information.” ([0012] “a controller configured to wirelessly control the drone”, and [0152-0156] “The receiver directs the aircraft's servos move the control surfaces based on pilot input” i.e. controlling the drone, includes flying navigation in order to be in a defined spatial distance from the equipment under test located based on the mapped vicinity as disclosed in [0059] of a defined hot spot/ row [0154-0156]. See [0080] “each subcomponent… its location… move the augmented view…” and [0157] “move to particular location.”; [0161] “to reach places”)

 As to claim 6, Curtis as modified teaches “a processor of the one or more processors is configured to generate an inspection request adapted to trigger the unmanned aerial vehicle to perform the second sensing in response to the first sensing by the stationary sensor.” ([0152-0154] and [0059] wherein the testing of the drone 190 is taken via controlling device such as 110, 180, 185 of [0146-0151] and [0059] in order downloaded from the robot”, the robot is another form of remote/ data collector/ sensor. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors/ first data as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings of the local spatially located sensors reads high at a certain location/ aisle/ row (hot spot), then the second sensed data on that location taken from the drone 190, such as picture (flame/ smoke) or temperature detection, and/ or smoke detection to be taken for further analysis/ comparison in order to confirm or deny the detected status of the first data set. It would have been obvious to one of ordinary skill in the art before the time of the invention to acknowledge that comparing and analyzing the two/ multiple data sets, lead to either confirm the status/ burning [0156] and an alarm to be issued [0147], [0098], or reject it (no matching data), then such condition indicates that one of the sensing subsystem is The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0006], [0012-0013], [0120-0122], [0154], claim 22, “malfunctioning using the sensor data” wherein the determination of the sensor’s readings to determine possible failure is confirmed otherwise at least one of the sensors is not functioning properly as it provides unrelated data compared with the readings of all other sensors at that location. Thus, when the local spatial sensor reads high temperature, yet the pictures, temperature readings and the data of the smoke detector of the drone at that specific location, do not read the same, then the local sensor is defected.)

As to claim 7, Curtis as modified teaches “the first sensing and the second sensing provide environmental information; wherein the environmental information comprises at least one of the following types of environmental information: temperature information, radiation information, humidity information, luminance information, wind speed information, pollution information, chemical composition information, pressure information, bionic information, electricity information, audio information, image information, or video information.” ([0098] “UPS could include its current battery voltages, currents, power levels, power quality, temperatures,”; [0152-0155] “an infra-red sensor, a camera, an ambient temperature sensor, a smoke detector, a GPS, a gyroscope, and an accelerometer.”; “temperature sensor”, “infrared radiation sensor”. light ambient sensor”, “proximity sensor”… Furthermore, [0156] “The sensors may include a sensor to detect a biological or chemical agent, to detect  radiation, to detect whether conductors are burning ( e.g., smell or detect certain scents), to capture regular images (e.g., high resolution camera) or thermal images (e.g., a thermal imaging or infrared camera), to detect hot and cold spots ( e.g., a temperature sensor), to detect noise frequencies that indicate a server shutdown (e.g., ultrasound sensor/instrumentation), a GPS locator”.)

As to independent claim 9, Curtis as modified teaches “A system, comprising: a stationary sensor configured to perform a first sensing of an environment condition of the stationary sensor; an unmanned aerial vehicle comprising a sensor;”56P69477US (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as for example temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”  Whereas other sensing devices are remote, such as the data taken from drone 190/ unmanned vehicle in drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection. The variety of modules/ subsystems includes but not limited to such as drone 190, robot 195, or 185 smart watch, or augmented reality device 110 itself, or 180 mobile device or the spatially located sensors any other modules/ devices applied in fig 1 and 3.)
Curtis teaches “a circuit configured to trigger the stationary sensor to perform the first sensing and trigger the unmanned aerial vehicle to perform a second sensing of the environmental condition of the stationary sensor in response to the performance of the first sensing by the stationary sensor;” ([0152-0154] and [0059] wherein the testing of the drone 190 is taken via controlling device such as 110, 180, 185 of [0146-0151] and [0059] in order to determine the status of the equipment in addition to the threshold considerations of [0112-0118], [0121-0122] wherein the data confirmation to be attained, and then the functionality determination/ comparison to take place based on all of the collected data. Moreover, [0156] when a “burning” may take place based on the stationary/ spatial sensors due to the sensed temperature, then the second and/or third or more data such as pictures, IR, temperature, and/or smoke detection are taken by the drone to confirm the burning status [0152-0153] are needed/ triggered in order to confirm the accuracy of such data as in [0059]. See [0157] “downloaded from the robot”, the robot is another form of remote/ data collector/ sensor. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors/ first data as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0006], [0012-0013], [0120-0122], [0154], claim 22, “malfunctioning using the sensor data” wherein the determination of the sensor’s readings to determine possible failure is confirmed otherwise at least one of the sensors is not functioning properly as it provides unrelated data compared with the readings of all other sensors at that location. Thus, when the local spatial sensor reads high temperature, yet the pictures, temperature readings and the data of the smoke detector of the drone at that specific location, do not read the same, then the local sensor is defected.)
controller”, “processor”, read on “one or more processors”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings of the local spatially located sensors reads high at a certain location/ aisle/ row (hot spot), then the second sensed data on that location taken from the drone 190, such as picture (flame/ smoke) or temperature detection, and/ or smoke detection to be taken for further analysis/ comparison in order to confirm or deny the detected status of the first data set. It would have been obvious to one of ordinary skill in the art before the time of the invention to acknowledge that comparing and analyzing the two/ a plurality data sets from a plurality of sensors, lead to either confirm the status/ burning [0156] and an alarm to be issued [0147], [0098]. Or a condition all the plurality sets are matching except on data set corresponding to one sensor has a non-matching status, then such condition indicates that particular sensor/ subsystem is malfunctioning, i.e. its data is The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0114] wherein the results to be compared with a threshold, in order to determine any error (i.e. if the sensor is not functioning well), for example [0156] if the images of the infrared shows high temperature exceeding the burning temperature whereas the burning detector (smell or detect a certain scents are not activated) then there is an error in smell detecting sensors. Furthermore, [0155-0156] since the sensed data is temperature, and similarly the temperature also sensed via the drone 190 in [0152-0153], then the one of ordinary skill in the art would contemplate that the sensors are the same type “temperature detection”.)
However, if the explanation of the possible scenario of sensor comparison above to be challenged, then for the sake of compact prosecution, the following rejection is applied.
Weller teaches “compare a first result of the first sensing to a second result of the second sensing and classify a reliability of the stationary sensor based on a result of the comparison; wherein the stationary sensor is the same type of the sensor as the sensor of the unmanned aerial vehicle, and discard, based on the reliability, the environmental condition sensed by the stationary sensor.” ([0034] and claim 1, wherein the quality factor is applied and wherein the readings of sensors to be compared in order to determine each sensor reliability and performance, i.e. based on the determination if the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the quality factor of Weller to the teaching of Curtis (if it has not been already implicitly and/ or practically implemented) in order to provide reliable and accurate precise decision (Weller [0030-0034]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system (Weller [0030-0034]). 
Note the temperature has been given as an example, yet the teaching is not limited to such parameter as any of the disclosed parameters could be applied interchangeably or in combination. [0112] “if any synchronization to a remote database is to be made, the last record from each table in the local database (e.g., each table may refer to a specific room within the facility) may update the values of all the fields within the facility's field objects. Also, as far as data analysis is concerned, an entire set of records across multiple timestamp ranges may be imported into the application from the remote database for the sake of viewing, analyzing, and reporting trends throughout time across equipment/facility components and fields.” i.e. the analysis includes multiple data sets of local and remote data sets. This note is applicable to all the rejected claims.

As to claims 10-11, Curtis as modified teaches “the circuit of further circuits is configured to instruct the unmanned aerial vehicle to fly into a local environment of the stationary sensor. Wherein the circuit or the further circuits is configured to receive each subcomponent… its location… move the augmented view…” and [0157] “move to particular location.”; [0161] “to reach places”)

As to claim 12, Curtis as modified teaches “the circuit of further circuits is configured to generate an inspection in response to the performance of the first sensing by the stationary sensor and wherein the inspection request is adapted to trigger the unmanned aerial vehicle to perform the second sensing of the environment condition fo the stationary sensor.” (see the rejection of claim 6 above.)

As to claim 13, Curtis as modified teaches “wherein the stationary sensor and the sensor of the unmanned aerial vehicle are respectively configured to provide environmental information as the result of the first sensing and the result of the second sensing, and wherein the environmental information comprises at least one of the following types of environmental information: temperature information, radiation information, humidity information, luminance information, wind speed information, pollution information, chemical composition information, pressure information, bionic UPS could include its current battery voltages, currents, power levels, power quality, temperatures,”; [0152-0155] “an infra-red sensor, a camera, an ambient temperature sensor, a smoke detector, a GPS, a gyroscope, and an accelerometer.”; “temperature sensor”, “infrared radiation sensor”. Moreover, [0044] “light ambient sensor”, “proximity sensor”… Furthermore, [0156] “The sensors may include a sensor to detect a biological or chemical agent, to detect  radiation, to detect whether conductors are burning ( e.g., smell or detect certain scents), to capture regular images (e.g., high resolution camera) or thermal images (e.g., a thermal imaging or infrared camera), to detect hot and cold spots ( e.g., a temperature sensor), to detect noise frequencies that indicate a server shutdown (e.g., ultrasound sensor/instrumentation), a GPS locator”.)

As to claim 15, Curtis as modified teaches “a stationary sensor device comprising: the stationary sensor; and a processor, wherein the processor is configured to perform the comparison of the first result sensing and the second result of the second sensing.” ([0155-0156] wherein the spatial sensing devices are controlled within an algorithm via UGS, and wherein the latter is controlled via 110/ or 180 as in [0153] and wherein the data could be sent to a server 120 as in [0152] wherein the data to be analyzed and compared via controller/ processors.)

As to claim 21, Curtis as modified teaches “wherein the unmanned aerial vehicle is configured to position the unmanned aerial vehicle at a location of the second one million square feet” i.e. a facility of 1000 foot =304.8 meters in length dimension of a square shape building, or it could be in a different shapes or segmented into different sub buildings each of multiple rooms, in either way the 50 meters range is within the range covered by Curtis specifically when considering that such area is divided into multiple rooms, pathways and subsections as in fig 11 and 18, thus when the drone approaches the vicinity of the hot spot of [0152-0154] and fig 11, the distance is expected by one of ordinary skill in the art, to be within the range of 50 meters within one of the defined rooms of fig 11. See [0057] “within the vicinity of a piece of equipment”; [0059] “in the nearest geometrically mapped vicinity/scope”, [0053] and [0043], “near field communication (NFC) tags that can identify a given room/ floor in the facility”, [0082] “near the equipment
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis as modified as applied to claim 1 above, and further in view of US 2016/0255058 A1, Smith et al, hereinafter referenced as Smith.

As to claim 8, Curtis as modified teaches that the sensor data sets are encrypted ([0145-0146] and [0149])
However, Curtis is silent in regards to “the first sensor data is encrypted with a first encryption protocol and the second sensor data is encrypted with a second encryption protocol, wherein the first encryption protocol is different from the second encryption protocol”
Smith teaches ““the first sensor data is encrypted with a first encryption protocol and the second sensor data is encrypted with a second encryption protocol, wherein the first encryption protocol is different from the second encryption protocol” ([0011-0013] “sensors”; “In some implementations, each unique payload includes a unique key for each unique set of obtained data from the data collection device.” [0029-0031] “Any appropriate device for collecting sensor data from one or more sensors can be designated as a transmitter device 102 in the network.”, “a single sensor or a plurality of sensors”. See [0039] “the metadata can include a unique key for each unique set of obtained data from the sensor 106, such as a randomly assigned unique identifier associated with a source transmitter device 102, a media access control (MAC) address for the transmitter device 102, or a combination thereof,”, also see [0084] “can be encrypted using a unique key, e.g., a key that is specific to the current set of sensor data and which is not re-used by the transmitter device”; [0095] and [0104-0106] )
 

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of US 2017/0358105 A1, Torres et al, hereinafter referenced as Torres, further in view of Weller.

As to independent claim 16, Curtis teaches “A non-transitory computer-readable medium storing instructions executable by a processor to: receive first sensor data from a stationary sensor, wherein the first sensor data comprises a result of a first sensing of an environmental condition of the stationary sensor performed by the stationary sensor;”  (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as for example temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”  
Curtis teaches “receive second sensor data from an unmanned aerial vehicle, wherein the second sensor data comprises a result of a second sensing of the environmental condition of the stationary sensor performed by a sensor of the unmanned aerial vehicle;” (drone 190 in communication with 110/185/180 as in [0152-0154]. Moreover, fig 3 the interfacing of multiple subsystem/ sensing device (local and remote) is disclosed in [0035-0044], the data to be collected via the server 120 and/or the controller of AR110/ 180/ 185 wherein multiple interface to input different data from a variety of modules/subsystems. [0012] and [0152-0154], wherein the drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection, read on “second communication interface” and “local environment of the stationary sensor performed by the unmanned aerial vehicle”.)
Curtis teaches determining the status based on the status context such as time and location (timestamps [0110-0112] and location/ hot spot [0152-0154]), and teaches that the determination is based on the threshold/ defined criterion/ [0114-0118]. Yet does not specifically disclosed modifying a predefined criterion.
Curtis is silent in regards to modify a predefined criterion based on a chronological or spatial proximity of the first sensing to second sensing information associated with the second sensing; compare the first sensor data to the second sensor data based on whether a sensing difference between the first sensor data and the second sensor data fulfills the modified predefined criterion.
The present disclosure is directed to a system and method of capturing and calibrating thermal images to provide accurate temperature information regarding an imaged area. The system includes a thermal image sensor positioned next to a non-contact temperature sensor. The system identifies pixels of the thermal image that correspond to a field of view of the temperature sensor and generates a calibration value by analyzing the pixels and the temperature information. Then the thermal image is biased or calibrated using the calibration value.” Wherein the first sensor is the non-contact thermal sensor to be calibrated/ modified based on the images of the second/ image sensor positioned next to the first sensor, and wherein the calibration is applied within determined values corresponding to the field of view of the temperature sensor which reads on “predefined criteria”. Moreover, [0015-0024] and fig 1, wherein the thermal imaging and temperature sensors are disclosed, also see [0043]. Furthermore, [0038] wherein based on the weighted averages from each field of view, the difference to be determined, and the system generates an “offset that calibrates the calibration value before calibrating the thermal image”.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the well-known, accurate and effective technique of thermal calibration of Torres to be applied to the analysis approach of Curtis, wherein such 
Curtis as modified teaches “and classifying the stationary sensor based on a result of the comparison.” ([0162] “central processor unit”, [0040] “controller”, “processor”, read on “one or more processors”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings of the local spatially located sensors reads high at a certain location/ aisle/ row (hot spot), then the second sensed data on that location taken from the drone 190, such as picture (flame/ smoke) or temperature detection, and/ or smoke detection to be taken for further analysis/ comparison in order to confirm or deny the detected status of the first data set. It would have been obvious to one of ordinary skill in the art before the time of the invention to acknowledge that comparing and analyzing the two/ a plurality data sets from a plurality of sensors, lead to either confirm the status/ burning [0156] and an alarm to be issued [0147], [0098]. Or a condition all the plurality sets are matching except on data set corresponding to one sensor has a non-matching status, then such condition indicates that particular sensor/ subsystem is malfunctioning. See [0059] “The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0114] wherein the results to be compared with a threshold, in order to determine any error (i.e. if the sensor is not functioning well), for example [0156] if the images of the infrared shows high temperature exceeding the burning temperature whereas the burning detector (smell or detect a certain scents are not activated) then there is an error in smell detecting sensors.)
However, if the explanation of the possible scenario of sensor comparison above to be challenged, then for the sake of compact prosecution, the following rejection is applied.
Weller teaches “classifying the stationary sensor based on a result of the comparison” ([0034] and claim 1, wherein the quality factor is applied and wherein the readings of sensors to be compared in order to determine each sensor reliability and performance. Also see [0048])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the quality factor of Weller to the teaching of Curtis (if it has not been already implicitly and/ or practically implemented) in order to provide reliable and accurate precise decision (Weller [0030-0034]). Moreover, one of ordinary skill in the art would expect and appreciate such reliability measure in order to prevent false alarm and to increase the reliability of the system (Weller [0030-0034]). 

As to claim 17, Curtis as modified teaches “wherein the instructions are further executable to instruct the stationary sensor to provide the first sensor data.” [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”)

As to claim 18, Curtis as modified teaches “wherein the instruction are further executable to instruct the unmanned aerial vehicle to provide the second sensor data.” ([0012] and [0152-0154], wherein the drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection, read on “second communication interface” and “local environment of the stationary sensor performed by the unmanned aerial vehicle”.)

As to claim 19, 
As to claim 20, Curtis as modified teaches “wherein the instruction are further executable to generate an inspection request in response to the performance of the first sensing by stationary sensor and wherein the inspection request is adapted to trigger the unmanned aerial vehicle to perform the second sensing of environmental condition of the stationary sensor.” (see the rejection of claim 6 above.)

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as modified as applied to claim 1 above, and further in view of US 2015/0304612 A1, Richards et al, hereinafter referenced as Richards.

As to claim 22, Curtis teaches “wherein the first sensing of the environmental condition of the stationary sensor is performed by the stationary sensor in accordance with a sensing routine that specifies a time period at which the first sensing to occur, wherein the second sensing of the environmental condition of the stationary sensor is performed by the sensor of the unmanned aerial vehicle in accordance with an inspection routine that specifies a flight path for the unmanned aerial vehicle to follow, and wherein a processor of the one or more processors is configured to modify the sensing routine and/or the inspection routine based on the comparison.” (see the rejection of claim 1 above, in regards to the path, please see the rejection of claim 5 above. Moreover, the periodic data retrieval is disclosed in [0059] which pertains detecting the same area at a defined time period.)
The two routines of stationary sensing/ done by the spatially located sensors and the remote sensing routine done by a drone/ or robotic are disclosed, yet Curtis does 
However, if the implicit inspection routine to be challenged by the applicant, then the following rejection is applied.
Richards teaches inspection routine applied by a drone ([0032] “a helicopter drone for inspecting power lines”, [0062-0063] and [0092-0093])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known and applied within the art, the aspect of inspection routine of Richards (if it has not already been applied) to the analysis of Curtis wherein such approach would ensure providing reliable, accurate results with higher level of confidence (KSR).

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.
Regarding the argument related to the AR augmented reality, such argument is moot as it does not pertain the claimed language, since the claimed language does not specify any equipment or device for displaying the data, MPEP 2145 VI “arguing limitations that are not claimed”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0078965 A1, Chen which is drawn to encrypted networking wherein each sensor is uniquely encrypted wherein the data corresponding to multiple sensors are transmitted.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/13/2021